RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0657-20

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

N.L.W.,

     Defendant-Appellant,
________________________

IN THE MATTER OF THE
GUARDIANSHIP OF
N.M.W., a minor.
________________________

                   Submitted September 13, 2021 – Decided September 22, 2021

                   Before Judges Fasciale and Firko.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Camden County,
                   Docket No. FG-04-0143-20.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Deric Wu, Assistant Deputy Public
                   Defender, of counsel and on the brief).
            Andrew J. Bruck, Acting Attorney General, attorney for
            respondent (Donna Arons, Assistant Attorney General,
            of counsel; Wesley Hanna, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Margo Hirsch, Designated Counsel,
            on the brief).

PER CURIAM

      Defendant N.L.W. (the mother) appeals from an October 15, 2020 order

terminating her parental rights to her adopted daughter N.M.W. (the child), born

in 2010, and awarding guardianship to the Division of Child Protection and

Permanency (the Division). The Division removed the child—due to domestic

violence and parental unfitness—when she was seven years old and placed her

with the maternal uncle and paramour. Judge Francine I. Axelrad presided over

the trial, entered the judgment, and rendered a thoughtful and comprehensive

decision.

      On appeal, the mother argues:

            [POINT I]

            [THE DIVISION] DID NOT PROVIDE SUFFICIENT
            EVIDENCE    TO    PROVE   CLEARLY    AND
            CONVINCINGLY THAT [THE CHILD] WAS
            HARMED AS A RESULT OF WITNESSING
            DOMESTIC VIOLENCE.

            [POINT II]

                                                                          A-0657-20
                                       2
            [THE DIVISION'S] ENACTMENT OF SUBSTANCE
            ABUSE SERVICES DID NOT ADDRESS AN
            ONGOING RISK OF HARM.

We disagree and affirm substantially for the reasons given by the judge in her

oral opinion. We add these remarks.

                                        I.

      Parents have a constitutionally protected right to the care, custody, and

control of their children. Santosky v. Kramer, 455 U.S. 745, 753 (1982); In re

Guardianship of K.H.O., 161 N.J. 337, 346 (1999). That right is not absolute.

N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 553 (2014); N.J. Div.

of Youth & Family Servs. v. A.W., 103 N.J. 591, 599 (1986). At times, a

parent's interest must yield to the State's obligation to protect children from

harm. N.J. Div. of Youth & Family Servs. v. G.M., 198 N.J. 382, 397 (2009);

In re Guardianship of J.C., 129 N.J. 1, 10 (1992). The Legislature created a test

to determine when it is in the child's best interests to terminate parental rights

to effectuate these concerns. To terminate parental rights, N.J.S.A. 30:4C-

15.1(a) requires the Division to prove four prongs by clear and convincing

evidence:

            (1) The child's safety, health, or development has been
            or will continue to be endangered by the parental
            relationship;


                                                                            A-0657-20
                                        3
            (2) The parent is unwilling or unable to eliminate the
            harm facing the child or is unable or unwilling to
            provide a safe and stable home for the child and the
            delay of permanent placement will add to the harm.
            Such harm may include evidence that separating the
            child from [her] resource family parents would cause
            serious and enduring emotional or psychological harm
            to the child;1

            (3) The [D]ivision has made reasonable efforts to
            provide services to help the parent correct the
            circumstances which led to the child's placement
            outside the home and the [judge] has considered
            alternatives to termination of parental rights; and

            (4) Termination of parental rights will not do more
            harm than good.

See also A.W., 103 N.J. at 604-11. Although the mother only focused on prongs

one and three, the four prongs of the test are "not discrete and separate" but

"relate to and overlap with one another to provide a comprehensive standard that

identifies a child's best interests." K.H.O., 161 N.J. at 348. "The considerations

involved in determinations of parental fitness are 'extremely fact sensitive' and

require particularized evidence that address the specific circumstances in the

given case." Ibid. (quoting In re Adoption of Children by L.A.S., 134 N.J. 127,



1
  We are aware that on July 2, 2021, the Legislature enacted L. 2021 c. 154,
deleting the last sentence of N.J.S.A. 30:4C-15.1(a)(2). This amendment does
not impact our judgment because the mother's arguments relate only to the first
and third prongs.
                                                                            A-0657-20
                                        4
139 (1993)). Adhering to these standards, the judge concluded—relying on the

credible evidence that the Division produced—that it was in the child's best

interests to terminate the parental rights.

                                         II.

      As we pointed out, the mother focuses on prong one, and to some extent,

prong three. Regarding prong one, the mother argues the Division failed to meet

its evidentiary burden. On prong three, however, the mother does not contend

the Division produced insufficient evidence, but rather, the Division offered

unnecessary substance abuse services, which did not "provide any proof of risk"

to the child. We disagree with the mother on both arguments.

                                        A.

      The first prong of the best interests test requires the Division demonstrate

that the "child's safety, health, or development has been or will continue to be

endangered by the parental relationship."       N.J.S.A. 30:4C-15.1(a)(1); see

K.H.O., 161 N.J. at 352. The concern is not only with actual harm to the child

but also the risk of harm. In re Guardianship of D.M.H., 161 N.J. 365, 383

(1999). The focus is not on a single or isolated event, but rather on the effect

"of harms arising from the parent-child relationship over time on the child's

health and development." K.H.O., 161 N.J. at 348. However, a judge does not


                                                                            A-0657-20
                                         5
need to wait "until a child is actually irreparably impaired by parental inattention

or neglect" to find child endangerment. D.M.H., 161 N.J. at 383 (citing A.W.,

103 N.J. at 616 n.14). The Court has explained that a parent's withdrawal of

nurture and care for an extended period is a harm that endangers the health of a

child. Id. at 379. When children "languish in foster care" without a permanent

home, their parents' "failure to provide a permanent home" may itself constitute

harm. Id. at 383.

      Here, the judge found that the parental relationship harmed the child by

subjecting her to witness domestic violence in the home on multiple occasions,

which included aggression by the mother, and that those experiences have had a

significant impact on the child. In addition to the harm inflicted on the child by

witnessing domestic violence, the judge found the mother harmed her by

isolating her from other family members, such as her grandfather. The judge

explained that during visits the mother "continued to act erratic, abusive to [the

child], to taunt her, to put pressure on her about where she wanted to live, [and]

question[ed] her loyalties, continuing to cause harm." The judge found that the

mother's failure to visit the child for months "seriously affected" her, and that it

was "like [the mother] was [emotionally] torturing her." The judge concluded

that the mother's withholding of affection "clearly" harmed the child. The judge


                                                                              A-0657-20
                                         6
also stated that the record is replete with examples of the mother's unwillingness

to submit to urine samples, including her refusal to be drug tested in court, which

led the judge to "absolutely" draw a negative inference about a substance

problem. The judge detailed multiple other examples of how the mother harmed

the child.

                                        B.

      The third prong requires evidence that "[t]he [D]ivision has made

reasonable efforts to provide services to help the parent correct the

circumstances which led to the child's placement outside the home and the

[judge] has considered alternatives to termination of parental rights." N.J.S.A.

30:4C-15.1(a)(3). "Reasonable efforts may include consultation with the parent,

developing a plan for reunification, providing services essential to the

realization of the reunification plan, informing the family of the child's progress,

and facilitating visitation." N.J. Div. of Youth & Family Servs. v. M.M., 189

N.J. 261, 281 (2007) (internal quotation marks and citations omitted). Once

again, the mother's argument is not that the Division failed to make reasonable

efforts, but that its "enactment of substance abuse services did not address an

ongoing risk of harm to [the child]." In other words, that substance abuse

services purportedly exceeded the mother's needs.


                                                                              A-0657-20
                                         7
      The mother tested positive for methamphetamines at the outset of the

litigation. The Division scheduled substance abuse evaluations and expected

the mother to follow any recommendations.               The initial evaluation

recommended outpatient treatment. The record demonstrates support for the

scheduled substance abuse services: close relatives and her long-time boyfriend

believed she abused drugs; police were involved because she was hallucinating;

she stopped communicating with the Division due to illnesses; and during

visitation, she repeatedly vomited and was too lethargic to engage with the child.

The judge ordered updated substance evaluations—especially because the

assessment from Genesis was incomplete. Although the judge gave that order,

the mother did not comply.2

                                       C.

      Our review of a family judge's factual findings is limited. Cesare v.

Cesare, 154 N.J. 394, 411 (1998). "It is not our place to second-guess or

substitute our judgment for that of the family court, provided that the record

contains substantial and credible evidence to support the decision to terminate


2
  In addition to failing to participate with substance abuse services, the mother
was unwilling to submit to individual therapy and complete services related to
domestic violence. Also, her therapeutic visitation with the child was terminated
after she refused to meaningfully engage in the therapeutic component and
repeatedly missed visitation.
                                                                            A-0657-20
                                        8
parental rights." N.J. Div. of Youth and Family Servs. v. F.M., 211 N.J. 420,

448-49 (2012). "We invest the family court with broad discretion because of its

specialized knowledge and experience in matters involving parental

relationships and the best interests of children." Id. at 427. Although our scope

of review is expanded when the focus is on "'the trial judge's evaluation of the

underlying facts and the implications to be drawn therefrom,' . . . even in those

circumstances we will accord deference unless the trial court's findings 'went so

wide of the mark that a mistake must have been made.'" M.M., 189 N.J. at 279

(first quoting In re Guardianship of J.T., 269 N.J. Super. 172, 188-89 (App. Div.

1993); then quoting Snyder Realty, Inc. v. BMW of N. Am., Inc., 233 N.J. Super.

65, 69 (App. Div. 1989)).

      Here, the record contains substantial and credible evidence to support the

decision to terminate parental rights. The judge found the mother's testimony

was "rambling, incoherent, often non sequiturs, unfocused, nonresponsive, [and]

extremely inconsistent." The judge concluded that the mother was at times

"making it up as she was going along." And she found other parts of the mother's

testimony "incredulous and preposterous." We have no reason to second guess

those—or any other—findings.




                                                                           A-0657-20
                                       9
      To the extent we have not addressed any other argument, we conclude that

they lack sufficient merit to warrant discussion in a written opinion. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                         A-0657-20
                                     10